DETAILED ACTION

Allowable Subject Matter

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
a high voltage battery; a first DCDC converter; a low voltage lead battery; a low voltage lithium battery; a load; a second DCDC converter; a bypass circuit; and a control device. 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
the control device is configured to put the switch unit, of the bypass circuit, in an off state and to perform constant current charging through the second DCDC converter when a capacity of the low voltage lithium battery is equal to or smaller than a predetermined value; and 
the control device is configured to put the switch unit, of the bypass circuit, in an on state and to perform constant voltage charging without passing through the second DCDC converter when a capacity of the low voltage lithium battery is greater than a predetermined value.

Regarding claim 6 though the prior art teaches:  
A DCDC converter device comprising;
a second DCDC converter; a low voltage lead battery; a high voltage battery; a first DCDC converter; a low voltage lithium battery; a low voltage power supply circuit; a load; a bypass circuit; a switch unit; a control device; and an electric power input.  
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
the control device is configured to put the switch unit, of the bypass circuit, in an off state and to perform constant current charging through the second DCDC converter when a capacity of the low voltage lithium battery is equal to or smaller than a predetermined value; and 
the control device is configured to put the switch unit, of the bypass circuit, in an on state and to perform constant voltage charging without passing through the second DCDC converter when the capacity of the low voltage lithium battery is greater than the predetermined value.  .

Claims 2-5 and 7-8 is/are dependent of claim 1 or 6 and are allowable for the same reasons as claim 1 or 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu TW M548097 teaching: a second DCDC converter connected to the low voltage power supply circuit, 
Savada RU 2412514 teaches: the second DCDC converter is configured to step up or down a voltage of an electric power input from the low voltage lead battery and to charge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859